Citation Nr: 1614628	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-37 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1947 to April 1967.  He died in October 2007.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  Any future development or adjudication of the appellant's case should take into account      both the paper and electronic files.

The appellant testified at a videoconference Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is of record.  In January 2016, the appellant submitted new evidence in support of her claim, and consideration of that new evidence was waived during the Board hearing.  38 C.F.R. § 20.1304.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

The appellant asserts that the Veteran's mental health conditions contributed to his death, including worsening his heart disease and/or hypertension.  The Veteran's death certificate shows the immediate cause of death was coronary artery disease, with hypertension and diabetes mellitus listed as contributing conditions.  The Veteran's treatment records reflect a September 1987 myocardial infarction and triple bypass, and an August 2007 hospitalization at St. Joseph's for congestive heart failure.  A VA treatment record from August 2007 noted the Veteran's diagnoses of ischemic heart disease and hypertension and medication for those conditions.

The record also contains reports of various psychiatric conditions, including a 
September 1961 (in-service) episode of emotional disturbance, a December 1998 diagnosis by a VA examiner of generalized anxiety, and diagnoses of mood disorder and posttraumatic stress disorder (PTSD) by the Veteran's private psychiatrist, Dr. Wiegand.  Dr. Wiegand also submitted letters in support of the appellant's claim, writing in December 2008 that it is possible that the Veteran's PTSD and mood disorder led to his demise, and in January 2016 that all of the Veteran's psychiatric troubles stemmed directly from his combat exposure during military service.

The Board notes that the Veteran's PTSD claim was denied in September 2009 because the reported stressor of an enemy gunshot wound in Korea could not be verified.  The Veteran's personnel records indicate that the wound was sustained as the result of an accidental discharge in the United States, and that the Veteran did not serve in Korea or participate in combat service.  However, because the record contains other psychiatric diagnoses, the Board finds that an opinion should be provided as to whether a mental health condition was related to service, and, if so, whether it contributed to the Veteran's death.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Additionally, because the Veteran sought treatment at St. Joseph's hospital shortly before his death, relevant records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Ask the appellant to provide a completed release form for St. Joseph's Hospital.  After securing the necessary release, the AOJ should request any relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the appellant and her representative notified of such.

2. After associating all available records requested above with the claims file, send the claims file to a VA psychiatrist for review.  Following review of the claims file, the psychiatrist should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that a mental health disorder was related to service?  The psychiatrist is advised that combat service has not been established, although he did receive an accidental gunshot wound in the United States.  In providing the requested opinion, the 

psychiatrist should specifically address the following:

* The September 1961 report of an episode of emotional disturbance related to marital difficulties.

* The December 2008 VA examiner's diagnosis of generalized anxiety.

* The January 2016 letter from Dr. Wiegand opining that the Veteran's psychiatric disorders are related to his combat trauma.  

b. For any mental health disorder that was related to service, the psychiatrist should provide an opinion as to whether the mental health disorder at least as likely as not caused or contributed substantially or materially to, or hastened, the Veteran's death,      to include whether the mental health disorder caused or permanently worsened beyond normal progression (aggravated) the heart disease and/or hypertension.  In providing these opinions, the psychiatrist should address the letter from Dr. Wiegand opining that the Veteran's PTSD and mood disorder may have contributed to his death.  

c. A rationale for all opinions expressed should be provided. 


3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought   on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

